Citation Nr: 1449890	
Decision Date: 11/10/14    Archive Date: 11/19/14

DOCKET NO.  09-46 627A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial compensable rating for the service-connected right hand ring finger tendon rupture status post repair with scar.  

2.  Entitlement to a compensable neurologic rating prior to February 2, 2012, for associated digital neuropathy of the right ring finger.

3.   Entitlement to a rating in excess of 10 percent from February 2, 2012, for associated digital neuropathy of the right ring finger.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to January 1972.

This case is before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Gretna (New Orleans), Louisiana.  In that decision, the RO granted service connection for status post ring finger injury and scar, right hand, and assigned an initial noncompensable (0 percent) disability evaluation, effective from December 12, 2006.  The RO also denied a claim of entitlement to service connection for cardiomyopathy, claimed as cardiac problems.  

In July 2011, the Veteran testified at a video conference hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of his testimony is associated with the claims file.  

In a December 2011 decision, the Board denied the Veteran's claim for service connection for cardiomyopathy.  The Board remanded the issue of entitlement to an initial compensable rating for the service-connected status post ring finger injury and scar, right hand, and included the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  

Before the case was returned to the Board, the Veteran, in a January 2012 statement, withdrew his TDIU claim, noting that he did not meet the requirements for entitlement to a TDIU.  As such, the issue of entitlement to TDIU is no longer associated with the increased rating claim on appeal and the issue on the Cover Page of this decision has been recharacterized to reflect that change.  See 38 C.F.R. § 20.204(b).  

In addition to the paper claims file, there is an electronic record which includes a Virtual VA (VVA) electronic claims file.  The documents in the VVA file have been reviewed.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran's right ring finger status post ruptured tendon repair, has, since the effective date of service connection, been manifested by pain and limited motion of the right ring finger, decreased grip strength, non-painful well-healed scar; and, chronic right digital neuropathy resulting in no more than mild incomplete paralysis.  

2.  Neither ankylosis nor arthritis of the right ring finger has ever been shown; and, the Veteran does not have moderate incomplete paralysis.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for the orthopedic and scar manifestations of the service-connected right ring finger tendon rupture status post repair with scar have not been met at any time during the period covered by this claim.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5230, § 4.118, Diagnostic Codes 7802-7805 (2006, 2014).

2.  Resolving all doubt in the Veteran's favor, the criteria for the assignment of an initial 10 percent rating for neuritis/digital neuropathy associated with the service-connected right ring finger, status post tendon rupture repair with scar, have been more nearly approximated for the entire period covered by this claim that is prior to February 2, 2012.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.123, 4.124, 4.124a, Diagnostic Codes 8516, 8616, 8716 (2014).

3.  The criteria for the assignment of a disability rating in excess of 10 percent for the neuritis/digital neuropathy associated with the service-connected right ring finger, status post ruptured tendon repair with scar have not been met or approximated at any time period covered by this claim.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.123, 4.124, 4.124a, Diagnostic Codes 8516, 8616, 8716 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

As required, upon receipt of a complete or substantially complete application for benefits, the RO sent a pre-adjudication notice letter to the Veteran in June 2007, prior to the initial adjudication of the claim in December 2007.  The letter collectively notified the claimant and his or her representative of all information, and any medical evidence or lay evidence that is necessary to substantiate the claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The letter, in accordance with 38 C.F.R. § 3.159(b)(1), informed the claimant of any information and evidence not of record (1) what is necessary to substantiate the claims; (2) what type of evidence that VA will seek to provide; and (3) and what evidence the claimant is expected to provide. 

Likewise, the June 2007 letter notified the Veteran of all five elements of a service-connection claim:  veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  VA has obtained service treatment records, and VA and private records identified by the Veteran.  VA has assisted the Veteran in obtaining evidence and afforded the Veteran physical examinations.  The Veteran was afforded an opportunity to give testimony before the Board.  Further, the Veteran has had the opportunity to present evidence and argument in support of his claims, and nothing indicates the Veteran has identified the existence of any relevant evidence that has not been obtained or requested.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

The RO also substantially complied with the Board's December 2011 remand orders by sending a duty-to-assist letter regarding a TDIU claim, and affording the Veteran VA examinations to assess the current nature and severity of the service-connected ring finger status post ruptured tendon repair with digital neuropathy and scar.  The examinations were provided in February 2012 and March 2012 and they are adequate for rating purposes because they describe the signs and symptoms associated with the service-connected disability and provide sufficient information to allow the Board to render an informed determination.  

All development directed by the Board's prior remand in this case appears to have been accomplished.  Accordingly, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  The Veteran's representative also noted, in a May 2012 post-remand brief, that there was substantial compliance with the remand directives.  

With respect to the aforementioned Board hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ noted the current appellate issue at the beginning of the hearing, and asked questions to clarify the Veteran's contentions.  Following the hearing, the case was remanded in order to afford the Veteran a VA examination.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994); 38 C.F.R. § 4.14.  

Staged ratings must be considered, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  See also Fenderson v. West, 12 Vet. App. 119, 126 (1999) (applying this concept to initial ratings).  

The Veteran is competent to provide evidence of observable symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board finds the Veteran credible as his statements are consistent and detailed.

When assigning a disability rating, it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  The rating for an orthopedic disorder should reflect functional limitation due to pain which is supported by adequate pathology and evidenced by the visible behavior of the Veteran undertaking the motion.  Weakness is also as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like. See 38 C.F.R. § 4.40 (2014).  The factors of disability reside in reductions of their normal excursion of movements in different planes.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight bearing are related considerations.  See 38 C.F.R. § 4.45 (2014).  It is the intention of the rating schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2014).

It is the Board's responsibility to determine whether a preponderance of the evidence supports the claim or whether the evidence is in relative equipoise, with the veteran prevailing in either event, or whether there is a preponderance of evidence against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The orthopedic manifestations of the Veteran's ring finger status post ruptured tendon repair are rated as noncompensable under 38 C.F.R. § 4.71, Diagnostic Code 5230 for limitation of motion of the ring or little finger.  Under that code, a noncompensable rating is assigned for any limitation of motion.  Thus, a compensable schedular rating under Diagnostic Code 5230 is not assignable.  

A compensable rating on the basis of painful motion due to arthritis is not for application in this case because there is no x-ray evidence of arthritis of the right ring finger.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  

In addition to pain on motion, the Veteran's medical examinations of November 2007, February 2012, and March 2012 reveal that the Veteran's right ring finger disability is productive of decreased grip strength (4/5), a decrease in dexterity of the right hand, a well-healed non painful scar, neuropathic pain and decreased sensation.  

VA examinations in February 2012 and March 2012 show that the Veteran's right ring finger is painful, but the pain is not due to the scar.  The Veteran is right-hand dominant.  The examiner in February 2012 indicated that the Veteran's right ring finger scar was .2 x 3 cm., was not painful, or unstable, and is non-disabling.  The Veteran has pain in his right ring finger that is due to the residuals of the ruptured tendon, not the scar.  The Veteran reported flare-ups of pain, particularly in cold weather.  There was evidence of limited and painful motion of the right ring finger with additional pain on repetitive use.  There was no ankylosis.  

The March 2012 VA examination establishes that the Veteran has neuritis/neuralgia associated with the right ring finger disability.  The examiner indicated that the Veteran had chronic right digital neuropathy of the right ring finger.  The Veteran also had mild right ulnar neuropathy at the elbow, but the examiner determined that was not related to the chronic right digital neuropathy or otherwise related to the right ring finger injury.  

Regarding the right ring finger digital neuropathy, the examiner noted intermittent pain of a moderate degree and paresthesias and/or dysesthesias of the right upper extremity to a moderate degree.  The examiner noted swelling and decreased grip strength 4/5.  Decreased sensation was also noted in the right ring finger (Cranial nerves 6-8).

The examiner indicated a mild incomplete paralysis of the ulnar nerve, but specified that the mild right ulnar neuropathy was at the elbow.  The examiner indicated that the mild right ulnar neuropathy found on the nerve conduction studies is unrelated to the chronic problems, including digital neuropathy of the right ring finger because the ring finger injury affected only the ring finger, not the entire hand.  

In summary, the March 2012 VA examiner noted complaints of moderate pain and paresthesias and found unrelated ulnar neuropathy of the elbow of a mild degree.  

The Veteran's neurological component of the right ring finger is rated pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8616.  This is the most appropriate code because it specifically contemplates impairment of the ring finger.  

Evaluation of peripheral neuropathy is governed by the Rating Schedule under provisions for evaluation of neurological conditions.  Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  38 C.F.R. § 4.123 (2014).  The maximum rating that may be assigned for neuritis not characterized by organic changes will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id. 

Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124.

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  The ratings for peripheral nerves are for unilateral involvement; when bilateral, they are combined with application of the bilateral factor.  Id.  The use of terminology such as "mild," "moderate" and "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  38 C.F.R. §§ 4.2, 4.6.

The criteria for evaluating the severity or impairment of the ulnar nerve are set forth under Diagnostic Codes 8516, 8616, and 8716.  Under Diagnostic Codes 8616 and 8716, a 10 percent rating is warranted for mild incomplete paralysis of the ulnar nerve.  A 20 percent rating is warranted for moderate incomplete paralysis of the minor extremity.  A 30 percent rating is warranted for moderate incomplete paralysis of the ulnar nerve in the major extremity.  A 30 percent rating requires severe incomplete paralysis of the ulnar nerve in the minor extremity, and a 40 percent rating is warranted for severe incomplete paralysis of the ulnar nerve in the major extremity.  Under DC 8516, complete paralysis of the ulnar nerve includes griffin claw deformity, due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring finger and little fingers (or reverse), cannot abduct thumb; flexion of wrist weakened.  38 C.F.R. § 4.124a, Diagnostic Code 8516. Diagnostic Codes 8616 and 8716 address the criteria for evaluating paralysis and neuralgia, respectively, of the ulnar nerve. 

The Veteran's right ring finger neurologic symptoms more closely resemble that of mild incomplete paralysis based on neuritis.  The VA examiner in March 2012 indicated that the Veteran had decreased sensation.  Moreover, although the Veteran's decreased grip strength may involve the entire hand, it has never been shown to be worse than 4/5, which at most, is mild in degree.  While the Veteran reported moderate symptoms of pain and paresthesias or dysesthesias, the overall level of functional impairment is no more than mild based on findings of decreased sensation and decreased grip of only 4/5.  Moreover, the examiner determined that there was no more than mild incomplete paralysis.  See Mittleider v. West, 11 Vet. App. 181 (1998). Based on these findings, the criteria are more nearly approximated for the assignment of a 10 percent rating based on neuritis/incomplete paralysis of the right ring finger.  The Veteran has limited motion of the ring finger, and that is contemplated in the criteria for incomplete paralysis of the ulnar nerve as noted above.  

Importantly, the Veteran's pain is not compensable pursuant to the orthopedic Diagnostic Code 5230 because that code does not allow for a compensable rating for any amount of limited motion, with or without pain; and, arthritis is not demonstrated.  As such, it is not pyramiding to rate the pain based on neuritis instead, particularly where, as here, the March 2012 examiner specifically identified pain associated with the service-connected disability on the basis of neuropathy.  Further, given the Veteran's mild limitation of function of the hand, the Board finds that the criteria for mild incomplete paralysis are more closely approximated rather than the criteria for moderate incomplete paralysis because the overall functional impairment is that of decreased sensation and diminished grip strength of only 4/5.  All reasonable doubt regarding the degree of disability has been resolved in favor of the veteran in finding that the symptoms of neuropathy have been present throughout the period covered by this claim that is prior to February 2, 2012.  38 C.F.R. § 4.3.  

The RO assigned an effective date of February 2, 2012 for the assignment of a separate rating for digital neuropathy of the right ring finger.  The RO assigned the February 2, 2012 date based on the date of the February 2, 2012 VA examination report.  However, the Veteran has consistently reported the same symptoms since the effective date of service connection and the February 2012 examination report only serves to confirm those assertions.  Although the earlier, November 2007 examination did not provide specific details regarding the Veteran's level of pain, neuropathy, etc., the examination report of November 2007 did note the Veteran's report of a decrease in dexterity and decreased grip strength, as well as pain and limited motion.  In other words, the Veteran's current symptoms appear no different than at the time he filed his claim for service connection in December 2006.  

However, moderate incomplete paralysis is not more nearly approximated at any point in time that is covered by this claim.  The Veteran's decreased grip strength is 4/5 and no worse.  Moreover, the examiners have never suggested that the Veteran's overall disability picture is moderately severe or severe in degree.  The Veteran's pain, diminished grip strength of 4/5 and decreased sensation do not more nearly approximate moderate incomplete paralysis.

The Board has considered the Veteran's statements that he experiences tenderness, pain and sensitivity to heat and cold.  He also reported that the finger does not straighten out and draws up in the wintertime.  He noted that his right hand does not have the strength of his left hand.  These contentions are competent, credible and probative and support the assignment of the 10 percent rating for neurological impairment.  A higher rating is not warranted, however, as the overall functional impairment is no more than mild.  It is again noted that both limitation of motion and ankylosis of the ring finger warrant no more than a noncompensable rating.  

With regard to the scar, as the Veteran's claim was filed in 2006, therefore, the criteria in effect prior to the October 23, 2008 amendments to the diagnostic criteria pertaining to the skin, are applicable.  The Board notes that Diagnostic Code 7800 evaluates disfigurement of the head, face, or neck. 38 C.F.R. § 4.118 , Diagnostic Code 7800 (2006). As the Veteran's service-connected disability being evaluated relates to a finger, this diagnostic code is inapplicable.

Diagnostic Code 7801 evaluates scars that are not located on the head, face, or neck, that are deep or that cause limited motion. 38 C.F.R. § 4.118 , Diagnostic Code 7801 (2006). The evidence of record reflects that the Veteran's scar is not deep and does not cause limitation of motion. Instead the VA scar examiner noted that the limitation of function was not just due to the scar.  The injury resulted in limited function such as flexion, extension and weakened grip.  Such is already contemplated by the orthopedic and neurological rating criteria as discussed above.  As such, this diagnostic code is inapplicable.

Diagnostic Code 7802 assigns a 10 percent rating for scars covering an area or areas of 144 square inches (929 square centimeters) or greater that are not located on the head, face, or neck, that are superficial and that do not cause limited motion. 38 C.F.R. § 4.118 , Diagnostic Code 7802 (2006). As the scar is only .2 x 3 cm these criteria are not met.

Diagnostic Code 7803 awards a 10 percent rating for superficial, unstable scars. 38 C.F.R. § 4.118 , Diagnostic Code 7803 (2006). According to Note (1) of this diagnostic code, an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar. The scar examiner did not find that the scar was unstable, accordingly, this code is not applicable.

Diagnostic Code 7804 awards a 10 percent evaluation for a superficial scar that is painful upon examination. 38 C.F.R. § 4.118 , Diagnostic Code 7804 (2006). This is the maximum evaluation available under the Diagnostic Code 7804 criteria in effect prior to October 28, 2008.  The VA scar examiner found the scar itself was not painful, therefore, this code is not applicable.  While the Veteran has reported pain, the most probative evidence is from the VA medical examination which determined that the scar itself was not painful.  

Diagnostic Code 7805 evaluates scars, other, based upon limitation of function of the affected part. 38 C.F.R. § 4.118 , Diagnostic Code 7805 (2006).  As discussed above, the Veteran's limitation of function is already contemplated in the orthopedic and neurologic criteria.  The evidence does not show that there is any other limitation of function that is attributable to the scar.

With regard to the criteria in effect as of October 23, 2008, which the RO considered in the supplemental statement of the case of April 2012, the Board notes that Diagnostic Code 7800 evaluates disfigurement of the head, face, or neck. 38 C.F.R. § 4.118 , Diagnostic Code 7800 (2014). As the Veteran's service-connected scar is related to a finger, this diagnostic code is inapplicable.

Diagnostic Code 7801 evaluates scars based upon their size that are not located on the head, face, or neck, and that are deep and nonlinear. 38 C.F.R. § 4.118 , Diagnostic Code 7801 (2014). As the evidence of record does not reflect that the Veteran's scar is at least 6 square inches, this code is also inapplicable.

Diagnostic Code 7802 assigns a 10 percent rating for scars covering an area or areas of 144 square inches (929 square centimeters) or greater that are not located on the head, face, or neck, that are superficial and nonlinear. 38 C.F.R. § 4.118 , Diagnostic Code 7802 (2014). As the evidence of record does not reflect that the Veteran's scar is at least 144 square inches, a compensable evaluation is not warranted under this diagnostic code.

Diagnostic Code 7803 was removed from the diagnostic criteria as of October 23, 2008.

Diagnostic Code 7804 evaluates painful or unstable scars. A 10 percent evaluation is awarded for one or two scars that are unstable or painful. A 20 percent evaluation is awarded for 3 or 4 scars that are unstable or painful. A 30 percent evaluation is awarded for 5 or more scars that are unstable or painful. 38 C.F.R. § 4.118, Diagnostic Code 7804 (2014).  The VA scar examiner found that the scar was not painful or unstable therefore a separate rating is not warranted under Diagnostic Code 7804.

Finally, Diagnostic Code 7805 evaluates scars, other (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804. This diagnostic code notes that any disabling effect(s) not considered in a rating provided under diagnostic codes 7800-4, should be evaluated under an appropriate diagnostic code.  In this case, there are no other disabling effects with respect to the scar.  The Veteran is assigned evaluations pursuant to the orthopedic and neurologic codes, and no other disabling effects are shown by the evidence.  

In this case, where the Veteran appealed the initial rating assigned for a service-connected disability, the Board has considered whether staged ratings are warranted; and, it is concluded that the severity of the Veteran's disability, as likely as not, has been similar throughout the period covered by this claim.  As such, a 10 percent rating is warranted for the entire period covered by this claim on the basis of mild neuritis/ incomplete paralysis resulting in digital neuropathy of the right ring finger.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Finally, a Veteran may be awarded an extraschedular rating in an exceptional circumstance.  38 C.F.R. § 3.321(b) (2013); see also, Johnson v. McDonald, 762 F.3d. 1362 (Fed. Cir. 2014).  However, in this case, the assigned ratings contemplate the symptoms and functional impairment attributable to the right ring finger.  Here, the Veteran's service-connected right ring finger status post ruptured tendon repair is manifested by signs and symptoms such as pain, decreased sensation, limitation of motion and decreased grip strength, which is contemplated by the diagnostic criteria.  Since there are no symptoms reported that are not attributed to the service-connected disability, this is not an exceptional circumstance in which extraschedular consideration is required.  

Accordingly, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's disability because the rating criteria reasonably describe his disability level and symptomatology.  


ORDER

A compensable rating for orthopedic and scar manifestations of the service-connected right ring finger status post ruptured tendon repair is denied.  

A 10 percent rating for neuropathic symptoms associated with the service-connected right ring finger status post ruptured tendon repair is granted prior to February 2, 2012, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a rating in excess of 10 percent for neuropathic symptoms associated with the service-connected right ring finger status post ruptured tendon repair is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


